 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11     JAMES EDWARD CUPP and                          No. 2:18-cv-02587-TLN-KJN
       LAWRENCE “WOLF” HAVEN,
12
                        Plaintiffs,
13                                                    ORDER
             v.
14
      JESSE BRUCKER,
15
                        Defendant.
16

17

18          The Court issued an Order in the original case in this matter, James Edward Cupp, et al. v.

19   Kamala D. Harris, et al., 2:16-cv-00523-TLN-KJN (“Cupp v. Harris”), inter alia, dismissing the

20   sixth cause of action against defendant Jesse Brucker (“Brucker”) with leave to amend and

21   granting a motion to sever the seventh cause of action against Brucker. (Cupp v. Harris, ECF No.

22   58 at 12.) The Court allowed Haven thirty days from the date of its Order, September 21, 2018,

23   “to file a severed and amended complaint for the Sixth and Seventh Causes of Action against

24   Defendant Brucker.” (Cupp v. Harris, ECF No. 58 at 12.) The Court directed the Clerk of the

25   Court to open a new case number with the same district judge and magistrate judge, docket the

26   Order in the new case, and waive any filing fees. (Cupp v. Harris, ECF No. 58 at 12.)

27          On September 21, 2018, the Clerk of the Court opened a new case, James Edward Cupp,

28   et al., v. Jesse Brucker, 2:18-cv-02587-TLN-KJN (“Cupp v. Brucker”), and docketed the Order.
                                                      1
 1   (Cupp v. Brucker, ECF No. 1.) On October 23, 2018, having not received a complaint on this

 2   docket by the deadline, the Court issued an Order to Show Cause why Cupp v. Brucker should

 3   not be dismissed for failure to prosecute. (Cupp v. Brucker, ECF No. 2.)

 4              On October 22, 2018, Haven opened a new case, Lawrence Haven v. Jesse Brucker,

 5   2:18-cv-02832-TLN-KJN (“Haven v. Brucker”), and filed a complaint constituting the severed

 6   and amended sixth and seventh causes of action. (Haven v. Brucker, ECF No. 1.) A new

 7   summons and an initial pretrial scheduling order also issued. (Haven v. Brucker, ECF Nos. 2 &

 8   3.)

 9            The Court hereby orders:

10         1. The Clerk of the Court is directed to docket this Order in case 2:18-cv-02832-TLN-KJN;

11         2. The Clerk of the Court is directed to then TERMINATE, 2:18-cv-02832-TLN-KJN; and

12         3. Haven is afforded until end of day on Friday, October 26, 2018, to file his severed and

13            amended complaint on the docket in case 2:18-cv-02587-TLN-KJN; and

14         4. The Order to Show Cause in case 2:18-cv-02587-TLN-KJN, (ECF No. 2), is

15            DISCHARGED.

16            IT IS SO ORDERED.

17

18   Dated: October 24, 2018

19

20
                                         Troy L. Nunley
21                                       United States District Judge
22

23

24

25

26
27

28
                                                         2
